                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                                       )
v.                                     )            CR419-089
                                       )
MICHAEL LEVANT WILLIAMS,               )
                                       )
      Defendant.                       )

                                     ORDER

      Before the Court is defendant’s Motion in Limine. Doc. 114. For the

following reasons the motion is DENIED.

      The Court has explained the circumstances of defendant’s status on

multiple occasions and sees no reason to rehash it now. Suffice it to say

that defendant is proceeding pro se in the criminal prosecution against

him. On February 24, 2020, he sent what was titled a Motion in Limine

to the Court. 1 In the motion, he requests that the Court exclude “any and

all evidence which would constitute improper evidence regarding the




1
  The Court notes that the postmark date of this Motion in Limine is February 28,
2020. Doc. 114 at 6. Unlike defendant’s previously filed motions, this one was signed,
so generally under the ‘prison mailbox rule’ the court would treat the request as
delivered on the day he signed it. See Washington v. United States, 243 F.3d 1299,
1301 (11th Cir. 2001). Regardless, it is still late.
character of the alleged defendant, or which would be inadmissible

hearsay.” Doc. 114 at 1. Specifically, he requests that the Court exclude

any reference to DNA as mere opinion, speculation, prejudicial, not

properly authenticated, improper character evidence, or hearsay. Notably,

defendant does not tell the Court what DNA evidence he would like to have

excluded from trial, and other than asserting that it would be of low or no

probative value, but would instead be highly prejudicial, he provides no

factual support for his argument.

     The Government’s response, doc. 119, makes clear that defendant is

seeking to suppress the testimony of a Ms. De La Torre who is a DNA

expert Forensic Serologist, id. at 4. According to the Government, she

intends to testify regarding her analysis of the DNA recovered from the

pistol and magazine found in defendant’s car. Id.       The Government

asserts that her testimony as an expert is required because DNA evidence

is generally beyond the understanding of the average lay person, and that

her testimony is relevant because it would tend to make the existence of a

fact more probable than it would be without the evidence.

     As an initial matter, the district judge gave defendant until February

21 to file any motions with the Court. This most recent motion is untimely

                                    2
and should be denied on that basis alone. However, generally, “[t]he Court

will grant a motion in limine to exclude evidence only if the evidence in

question is clearly inadmissible. The moving party has the burden of

proving that the evidence sought to be excluded is inadmissible.” Wilson

v. Pepsi Bottling Grp., Inc., 609 F. Supp. 2d 1350, 1359 (N.D. Ga. 2009)

(internal citations omitted). Moreover, “[u]nless evidence meets this high

standard, evidentiary rulings should be deferred until trial so that

questions of foundation, relevancy, and potential prejudice may be

resolved in proper context.” In re Seroquel Prods. Liab. Litig., 2009 WL

260989, at *1 (M.D. Fla. Feb 4, 2009) (internal citations omitted).

Considering the general objections raised by defendant, along with the

Government’s specific proffer of both Ms. De La Torre’s testimony and

need, the Court sees no reason to grant defendant’s motion at this time.

Accordingly, the motion is DENIED. Of course, if the proper context

appears at trial, defendant may re-raise his challenge to the evidence

proffered.

     Finally, defendant has refiled a Witness List, doc. 113, to the extent

he intended this list to be a request for subpoenas, it is likewise DENIED.

The Sixth Amendment guarantees a criminal defendant access to

                                    3
“compulsory process for obtaining witnesses in his favor.” U.S. Const.

amend. VI. Fed. R. Crim. P. 17 is one of the implementations of that

guarantee. See, e.g., United States v. Beckford, 964 F. Supp. 1010, 1019

(E.D. Va. 1997) (cites omitted). The Rule provides criminal defendants a

means   to   secure   subpoenas   for   testimony   (i.e.,   subpoenas   ad

testificandum), and subpoenas for the production of documents or other

objects (i.e., subpoenas duces tecum).     See Fed. R. Crim. P. 17(a)

(subpoenas for testimony), (c) (subpoenas for “books, papers, documents

or objects”). It also implements Supreme Court jurisprudence, rooted in

the Fifth Amendment, providing a means for indigent defendants to avail

themselves of Rule 17’s subpoena power. See Beckford, 964 F. Supp. at

1019-20. As the Court previously explained to defendant, the issuance of

a subpoena for a named witness may be granted if a defendant who cannot

pay “shows an inability to pay the witness’s fees and the necessity of the

witness’s presence for an adequate defense.” Rule 17(b). As defendant is

pro se and was previously represented by Court appointed counsel the

Court concludes that he is unable to pay. What he has not done, however,

is provide any justification for why he seeks the individuals he wishes to

subpoena. The Eleventh Circuit has stated that

                                    4
     As a threshold matter, a defendant making a Rule 17(b)
     request bears the burden of articulating specific facts that
     show the relevancy and necessity of the requested witness's
     testimony. In exercising its discretion, the court may consider
     other factors pertaining to the prospective witnesses'
     testimony as well, including materiality, competency and the
     timeliness of the request. The appellate courts have upheld
     the refusal of district courts to issue a Rule 17(b) subpoena
     where the request was untimely, the testimony sought was
     cumulative, or the defendant failed to make a satisfactory
     showing of indigency or necessity.

United States v. Link, 921 F.2d 1523, 1528 (11th Cir. 1991), quoting United

States v. Rinchack, 820 F.2d 1557 (11th Cir. 1987) (internal citations

omitted).   Again, defendant merely lists individuals, he provides no

substantive argument as to why those individuals are necessary for his

defense. As a result, any request for subpoenas is DENIED.

     SO ORDERED, this 3rd day of March, 2020.



                                  _______________________________
                                    _________________________
                                   CHR
                                    HRISTOOP ER L. RAY
                                    HRISTOPHER
                                         TO
                                         TOPH
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    5
